Case: 2:20-cv-05405-ALM-EPD Doc #: 11 Filed: 11/05/20 Page: 1 of 20 PAGEID #: 231




                        IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

STEPHEN MOYER, Administrator of                )    CASE NO. 2:20-CV-5405
the Estate of Charlotte J. Finck, et al.       )
                                               )    JUDGE ALGENON L. MARBLEY
       Plaintiffs                              )
                                               )    MAGISTRATE JUDGE ELIZABETH P.
       v.                                      )    DEAVERS
                                               )
SIMBAD LLC, et al.                             )    DEFENDANT/CROSS-PLAINTIFF
                                               )    GREATWIDE DALLAS MAVIS, LLC’S
       Defendants                              )    ANSWER TO PLAINTIFFS' FIRST
                                               )    AMENDED COMPLAINT AND CROSS-
                                               )    CLAIMS AGAINST
                                               )    DEFENDANTS/CROSS-DEFENDANTS
                                               )    SIMBAD LLC AND BAKHADIR
                                               )    KUZIKOV
                                               )
                                               )    (Jury Demand Endorsed Hereon)

       Defendant, Greatwide Dallas Mavis, LLC (“Defendant”), by and through undersigned

counsel, for its Answer to Plaintiffs' First Amended Complaint states as follows:

       1.      Defendant denies the allegations contained in Paragraph 1 of Plaintiffs’ First

               Amended Complaint for want of information sufficient to form a belief as to their

               truth.

       2.      Defendant previously filed a Motion to Strike pursuant to Fed.R.Civ.P. 12(f).

               Defendant requests that the allegations contained within this Paragraph be

               stricken in accordance with Fed.R.Civ.P. 12(f) as the allegations are immaterial,

               impertinent, scandalous, and presented for an improper purpose.      Should the

               Court deny Defendant’s Motion to Strike, Defendant respectfully requests leave

               to file an Amended Answer to plaintiffs’ First Amended Complaint in order to

               respond to these allegations.
Case: 2:20-cv-05405-ALM-EPD Doc #: 11 Filed: 11/05/20 Page: 2 of 20 PAGEID #: 232




                          PARTIES JURISDICTION AND VENUE

      3.    Defendant denies the allegations contained in Paragraph 3 of Plaintiffs’ First

            Amended Complaint for want of information sufficient to form a belief as to their

            truth.

      4.    Defendant denies the allegations contained in Paragraph 4 of Plaintiffs’ First

            Amended Complaint for want of information sufficient to form a belief as to their

            truth.

      5.    Defendant denies the allegations contained in Paragraph 5 of Plaintiffs’ First

            Amended Complaint for want of information sufficient to form a belief as to their

            truth.

      6.    Defendant denies the allegations contained in Paragraph 6 of Plaintiffs’ First

            Amended Complaint for want of information sufficient to form a belief as to their

            truth.

      7.    Defendant admits the allegations contained in Paragraph 7 of Plaintiffs’ First

            Amended Complaint.

      8.    Defendant denies the allegations contained in Paragraph 8 of Plaintiffs’ First

            Amended Complaint for the reasons set forth in its Notice of Removal.

      9.    Defendant denies the allegations contained in Paragraph 9 of Plaintiffs’ First

            Amended Complaint for the reasons set forth in its Notice of Removal.

                                            FACTS

      10.   Defendant admits the allegations contained in Paragraph 10 of Plaintiffs’ First

            Amended Complaint.




                                            2
Case: 2:20-cv-05405-ALM-EPD Doc #: 11 Filed: 11/05/20 Page: 3 of 20 PAGEID #: 233




        11.      Defendant denies the allegations contained in Paragraph 11 of Plaintiffs’ First

                 Amended Complaint for want of information sufficient to form a belief as to their

                 truth. Further Answering, the allegations in Paragraph 11 of Plaintiffs’ First

                 Amended Complaint call for a legal conclusion to which no answer is required.

        12.      Defendant denies the allegations contained in Paragraph 12 of Plaintiffs’ First

                 Amended Complaint for want of information sufficient to form a belief as to their

                 truth.

        13.      Defendant previously filed a Motion to Strike pursuant to Fed.R.Civ.P. 12(f).

                 Defendant requests that the allegations contained within this Paragraph be

                 stricken in accordance with Fed.R.Civ.P. 12(f) as the allegations are immaterial,

                 impertinent, scandalous, and presented for an improper purpose.                      Should the

                 Court deny Defendant’s Motion to Strike, Defendant respectfully requests leave

                 to file an Amended Answer to plaintiffs’ First Amended Complaint in order to

                 respond to these allegations.

                     Greatwide Agreed To Be The Motor Carrier For This Shipment1

        14.      Defendant admits that it is registered as a motor carrier and broker, but denies that

                 it held itself out as an interstate “Motor Carrier” as related to the transportation of

                 goods at issue in Plaintiffs’ First Amended Complaint.                    Further Answering,

                 Defendant acted pursuant to its authority as a federally licensed broker as related

                 to the transportation of goods at issue in Plaintiffs’ First Amended Complaint.

                 Defendant denies any negligence, fault, or culpable conduct.


1
 Defendant previously filed a Motion to Strike pursuant to Fed.R.Civ.P. 12(f). Defendant requests that this Heading
be stricken in accordance with Fed.R.Civ.P. 12(f) as it is immaterial, impertinent, scandalous, and presented for an
improper purpose. Should the Court deny Defendant’s Motion to Strike, Defendant denies the characterization of
Greatwide as a “motor carrier” in this subheading of Plaintiffs’ First Amended Complaint.

                                                         3
Case: 2:20-cv-05405-ALM-EPD Doc #: 11 Filed: 11/05/20 Page: 4 of 20 PAGEID #: 234




      15.   Defendant states that the contract referenced in Paragraph 15 of Plaintiffs’ First

            Amended Complaint is a written document that speaks for itself. To the extent

            that the contract is inconsistent with the allegations contained in Paragraph 15 of

            Plaintiffs’ First Amended Complaint, Defendant denies those allegations.

            Defendant denies any remaining allegations contained in Paragraph 15 of

            Plaintiffs’ First Amended Complaint and further denies any negligence, fault, or

            culpable conduct.

      16.   Defendant states that the contract referenced in Paragraph 16 of Plaintiffs’ First

            Amended Complaint is a written document that speaks for itself. To the extent

            that the contract is inconsistent with the allegations contained in Paragraph 16 of

            Plaintiffs’ First Amended Complaint, Defendant denies those allegations.

            Defendant denies any remaining allegations contained in Paragraph 16 of

            Plaintiffs’ First Amended Complaint and further denies any negligence, fault, or

            culpable conduct.

      17.   Paragraph 17 of Plaintiffs’ First Amended Complaint contains legal conclusions

            to which no response is required. Further Answering, Defendant denies, as stated,

            the remaining allegations contained in Paragraph 17 of Plaintiffs’ First Amended

            Complaint.

      18.   Defendant states that the Bill of Lading referenced in Paragraph 18 of Plaintiffs’

            First Amended Complaint is a written document that speaks for itself. To the

            extent that the Bill of Lading is inconsistent with the allegations contained in

            Paragraph 18 of Plaintiffs’ First Amended Complaint, Defendant denies those

            allegations. Defendant denies any remaining allegations contained in Paragraph



                                             4
Case: 2:20-cv-05405-ALM-EPD Doc #: 11 Filed: 11/05/20 Page: 5 of 20 PAGEID #: 235




                 18 of Plaintiffs’ First Amended Complaint and further denies any negligence,

                 fault, or culpable conduct.

        19.      Defendant admits that it did not transport the shipment as that was done by

                 Simbad LLC. Defendant further admits that it was acting under its authority as a

                 federally licensed broker at the time of, and leading up to, the subject accident.

                 Further Answering, Defendant denies any negligence, fault, or culpable conduct.

        Greatwide Used An Internet Load Board to Find a Dangerous Sub-Carrier2

        20.      Paragraph 20 of Plaintiffs’ First Amended Complaint contains legal conclusions

                 to which no response is required. Further Answering, Defendant denies, as stated,

                 the remaining allegations contained in Paragraph 20 of Plaintiffs’ First Amended

                 Complaint.

        21.      Defendant previously filed a Motion to Strike pursuant to Fed.R.Civ.P. 12(f).

                 Defendant requests that the allegations contained within this Paragraph be

                 stricken in accordance with Fed.R.Civ.P. 12(f) as the allegations are immaterial,

                 impertinent, scandalous, and presented for an improper purpose.                      Should the

                 Court deny Defendant’s Motion to Strike, Defendant respectfully requests leave

                 to file an Amended Answer to plaintiffs’ First Amended Complaint in order to

                 respond to these allegations.

        22.      Defendant previously filed a Motion to Strike pursuant to Fed.R.Civ.P. 12(f).

                 Defendant requests that the allegations contained within this Paragraph be

                 stricken in accordance with Fed.R.Civ.P. 12(f) as the allegations are immaterial,


2
 Defendant previously filed a Motion to Strike pursuant to Fed.R.Civ.P. 12(f). Defendant requests that this Heading
be stricken in accordance with Fed.R.Civ.P. 12(f) as it is immaterial, impertinent, scandalous, and presented for an
improper purpose. Should the Court deny Defendant’s Motion to Strike, Defendant denies the characterization of
Greatwide as a “motor carrier” in this subheading of Plaintiffs’ First Amended Complaint.

                                                         5
Case: 2:20-cv-05405-ALM-EPD Doc #: 11 Filed: 11/05/20 Page: 6 of 20 PAGEID #: 236




                 impertinent, scandalous, and presented for an improper purpose.                      Should the

                 Court deny Defendant’s Motion to Strike, Defendant respectfully requests leave

                 to file an Amended Answer to plaintiffs’ First Amended Complaint in order to

                 respond to these allegations.

        23.      Defendant admits that it posted the subject load on Truckstop.com, which is

                 routinely used by federally licensed brokers, such as Defendant, and motor

                 carriers, such as Simbad LLC.               Defendant denies, as stated, the remaining

                 allegations contained in Paragraph 23 of Plaintiffs’ First Amended Complaint.

        24.      Paragraph 24 of Plaintiffs’ First Amended Complaint contains legal conclusions

                 to which no response is required. Further Answering, Defendant denies, as stated,

                 the allegations contained in Paragraph 24 of Plaintiffs’ First Amended Complaint.

           Simbad Recklessly Hired Kuzikov Who Was a Dangerous And Reckless Driver3

        25.      Defendant states that the allegations contained in Paragraph 25 of Plaintiffs’ First

                 Amended Complaint are directed toward another party, and thus, no answer is

                 required. To the extent an answer is required to Paragraph 25 of Plaintiffs’ First

                 Amended Complaint, Defendant admits that Simbad LLC was a registered

                 “Motor Carrier” at the time of the subject accident.                   Defendant denies the

                 remaining allegations contained in Paragraph 25 of Plaintiffs’ First Amended

                 Complaint for want of information sufficient to form a belief as to their truth.

        26-33. Defendant states that the allegations contained in Paragraphs 26-33 of Plaintiffs’

                 First Amended Complaint are directed toward another party, and thus, no answer


3
 Defendant previously filed a Motion to Strike pursuant to Fed.R.Civ.P. 12(f). Defendant requests that this Heading
be stricken in accordance with Fed.R.Civ.P. 12(f) as it is immaterial, impertinent, scandalous, and presented for an
improper purpose. Should the Court deny Defendant’s Motion to Strike, Defendant denies the characterization of
Greatwide as a “motor carrier” in this subheading of Plaintiffs’ First Amended Complaint.

                                                         6
Case: 2:20-cv-05405-ALM-EPD Doc #: 11 Filed: 11/05/20 Page: 7 of 20 PAGEID #: 237




                 is required. To the extent an answer is required to Paragraphs 26-33 of Plaintiffs’

                 First Amended Complaint, Defendant denies the allegations contained in

                 Paragraphs 26-33 of Plaintiffs’ First Amended Complaint for want of information

                 sufficient to form a belief as to their truth as they specifically address co-

                 defendants.      Further Answering, Defendant denies any negligence, fault, or

                 culpable conduct.

        34-39. Defendant previously filed a Motion to Strike pursuant to Fed.R.Civ.P. 12(f).

                 Defendant requests that the allegations contained within these Paragraphs be

                 stricken in accordance with Fed.R.Civ.P. 12(f) as the allegations are immaterial,

                 impertinent, scandalous, and presented for an improper purpose.                      Should the

                 Court deny Defendant’s Motion to Strike, Defendant respectfully requests leave

                 to file an Amended Answer to plaintiffs’ First Amended Complaint in order to

                 respond to these allegations.

             Greatwide Recklessly Knew or Chose Not To Know Simbad Was Dangerous4

        40-45. Defendant previously filed a Motion to Strike pursuant to Fed.R.Civ.P. 12(f).

                 Defendant requests that the allegations contained within these Paragraphs be

                 stricken in accordance with Fed.R.Civ.P. 12(f) as the allegations are immaterial,

                 impertinent, scandalous, and presented for an improper purpose.                      Should the

                 Court deny Defendant’s Motion to Strike, Defendant respectfully requests leave

                 to file an Amended Answer to plaintiffs’ First Amended Complaint in order to

                 respond to these allegations.


4
 Defendant previously filed a Motion to Strike pursuant to Fed.R.Civ.P. 12(f). Defendant requests that this Heading
be stricken in accordance with Fed.R.Civ.P. 12(f) as it is immaterial, impertinent, scandalous, and presented for an
improper purpose. Should the Court deny Defendant’s Motion to Strike, Defendant denies the characterization of
Greatwide as a “motor carrier” in this subheading of Plaintiffs’ First Amended Complaint.

                                                         7
Case: 2:20-cv-05405-ALM-EPD Doc #: 11 Filed: 11/05/20 Page: 8 of 20 PAGEID #: 238




        46.      Defendant denies the allegations contained in Paragraph 46 Plaintiffs’ First

                 Amended Complaint.

            Fake Russian CDL Schools & Unsafe Russian Trucking Companies Were Well
                          Known To the Transportation Industry By This Time5

        47-63. Defendant previously filed a Motion to Strike pursuant to Fed.R.Civ.P. 12(f).

                 Defendant requests that the allegations contained within these Paragraphs be

                 stricken in accordance with Fed.R.Civ.P. 12(f) as the allegations are immaterial,

                 impertinent, scandalous, and presented for an improper purpose.                      Should the

                 Court deny Defendant’s Motion to Strike, Defendant respectfully requests leave

                 to file an Amended Answer to plaintiffs’ First Amended Complaint in order to

                 respond to these allegations.

         At Freeway Speeds, Kuzikov Crashed Into a Stopped Vehicle At End Of Exit Ramp

        64-76. Defendant denies the allegations contained in Paragraphs 64-76 of Plaintiffs’ First

                 Amended Complaint for want of information sufficient to form a belief as to their

                 truth.

                                                    FIRST CLAIM

        77.      Defendant incorporates its previous responses to Paragraphs 1-76 of Plaintiffs’

                 First Amended Complaint as if fully rewritten herein.

        78.      Defendant states that the allegations contained in Paragraph 78 of Plaintiffs’ First

                 Amended Complaint are directed toward another party, and thus, no answer is

                 required. To the extent an answer is required to Paragraph 78 of Plaintiffs’ First



5
 Defendant previously filed a Motion to Strike pursuant to Fed.R.Civ.P. 12(f). Defendant requests that this Heading
be stricken in accordance with Fed.R.Civ.P. 12(f) as it is immaterial, impertinent, scandalous, and presented for an
improper purpose. Should the Court deny Defendant’s Motion to Strike, Defendant denies the characterization of
Greatwide as a “motor carrier” in this subheading of Plaintiffs’ First Amended Complaint.

                                                         8
Case: 2:20-cv-05405-ALM-EPD Doc #: 11 Filed: 11/05/20 Page: 9 of 20 PAGEID #: 239




            Amended Complaint, Defendant denies for want of knowledge the allegations

            contained in Paragraph 78 of Plaintiffs’ First Amended Complaint.

      79.   Defendant states that the allegations contained in Paragraph 79 of Plaintiffs’ First

            Amended Complaint are directed toward another party, and thus, no answer is

            required. To the extent an answer is required to Paragraph 79 of Plaintiffs’ First

            Amended Complaint, Defendant denies for want of knowledge the allegations

            contained in Paragraph 79 of Plaintiffs’ First Amended Complaint.

      80.   Defendant states that the allegations contained in Paragraph 80 of Plaintiffs’ First

            Amended Complaint are directed toward another party, and thus, no answer is

            required. To the extent an answer is required to Paragraph 80 of Plaintiffs’ First

            Amended Complaint, Defendant denies for want of knowledge the allegations

            contained in Paragraph 80 of Plaintiffs’ First Amended Complaint.

      81.   Defendant states that the allegations contained in Paragraph 81 of Plaintiffs’ First

            Amended Complaint are directed toward another party, and thus, no answer is

            required. To the extent an answer is required to Paragraph 81 of Plaintiffs’ First

            Amended Complaint, Defendant denies for want of knowledge the allegations

            contained in Paragraph 81 of Plaintiffs’ First Amended Complaint.

      82.   Defendant states that the allegations contained in Paragraph 82 of Plaintiffs’ First

            Amended Complaint are directed toward another party, and thus, no answer is

            required. To the extent an answer is required to Paragraph 82 of Plaintiffs’ First

            Amended Complaint, Defendant denies for want of knowledge the allegations

            contained in Paragraph 82 of Plaintiffs’ First Amended Complaint.




                                             9
Case: 2:20-cv-05405-ALM-EPD Doc #: 11 Filed: 11/05/20 Page: 10 of 20 PAGEID #: 240




      83.    Defendant states that the allegations contained in Paragraph 83 of Plaintiffs’ First

             Amended Complaint are directed toward another party, and thus, no answer is

             required. To the extent an answer is required to Paragraph 83 of Plaintiffs’ First

             Amended Complaint, Defendant denies for want of knowledge the allegations

             contained in Paragraph 83 of Plaintiffs’ First Amended Complaint.

                                         SECOND CLAIM

      84.    Defendant incorporates its previous responses to Paragraphs 1-83 of Plaintiffs’

             First Amended Complaint as if fully rewritten herein.

      85.    Defendant states that the allegations contained in Paragraph 85 of Plaintiffs’ First

             Amended Complaint are directed toward another party, and thus, no answer is

             required. To the extent an answer is required to Paragraph 85 of Plaintiffs’ First

             Amended Complaint, Defendant admits that Simbad LLC and its driver were

             solely responsible for their actions at the time of the accident. Defendant denies

             for want of knowledge the remaining allegations contained in Paragraph 85 of

             Plaintiffs’ First Amended Complaint.

      86.    Defendant states that the allegations contained in Paragraph 86 of Plaintiffs’ First

             Amended Complaint are directed toward another party, and thus, no answer is

             required. To the extent an answer is required to Paragraph 86 of Plaintiffs’ First

             Amended Complaint, Defendant admits that Simbad LLC and its driver were

             solely responsible for their actions at the time of the accident. Defendant denies

             for want of knowledge the remaining allegations contained in Paragraph 86 of

             Plaintiffs’ First Amended Complaint.




                                              10
Case: 2:20-cv-05405-ALM-EPD Doc #: 11 Filed: 11/05/20 Page: 11 of 20 PAGEID #: 241




      87.    Defendant states that the allegations contained in Paragraph 87 of Plaintiffs’ First

             Amended Complaint are directed toward another party, and thus, no answer is

             required. To the extent an answer is required to Paragraph 87 of Plaintiffs’ First

             Amended Complaint, Defendant admits that Simbad LLC was a registered

             “Motor Carrier” at the time of the accident.       Defendant denies for want of

             knowledge the remaining allegations contained in Paragraph 87 of Plaintiffs’ First

             Amended Complaint.

      88.    Defendant states that the allegations contained in Paragraph 88 of Plaintiffs’ First

             Amended Complaint are directed toward another party, and thus, no answer is

             required. To the extent an answer is required to Paragraph 88 of Plaintiffs’ First

             Amended Complaint, Defendant denies for want of knowledge the allegations

             contained in Paragraph 88 of Plaintiffs’ First Amended Complaint.           Further

             Answering, Defendant denies any negligence, fault or culpable conduct.

      89.    Defendant states that the allegations contained in Paragraph 89 of Plaintiffs’ First

             Amended Complaint are directed toward another party, and thus, no answer is

             required. To the extent an answer is required to Paragraph 89 of Plaintiffs’ First

             Amended Complaint, Defendant denies for want of knowledge the allegations

             contained in Paragraph 89 of Plaintiffs’ First Amended Complaint.           Further

             Answering, Defendant denies any negligence, fault or culpable conduct.

      90.    Defendant states that the allegations contained in Paragraph 90 of Plaintiffs’ First

             Amended Complaint are directed toward another party, and thus, no answer is

             required. To the extent an answer is required to Paragraph 90 of Plaintiffs’ First

             Amended Complaint, Defendant denies for want of knowledge the allegations



                                              11
Case: 2:20-cv-05405-ALM-EPD Doc #: 11 Filed: 11/05/20 Page: 12 of 20 PAGEID #: 242




             contained in Paragraph 90 of Plaintiffs’ First Amended Complaint.              Further

             Answering, Defendant denies any negligence, fault or culpable conduct.

                                           THIRD CLAIM

      91.    Defendant incorporates its previous responses to Paragraphs 1-90 of Plaintiffs’

             First Amended Complaint as if fully rewritten herein.

      92.    Defendant admits that it is registered as a motor carrier and broker, but denies that

             it held itself out as an interstate “Motor Carrier” as related to the transportation of

             goods at issue in Plaintiffs’ First Amended Complaint.           Further Answering,

             Defendant acted pursuant to its authority as a federally licensed broker as related

             to the transportation of goods at issue in Plaintiffs’ First Amended Complaint.

             Defendant denies any negligence, fault, or culpable conduct.

      93.    Defendant admits the allegations contained in Paragraph 93 of Plaintiffs’ First

             Amended Complaint.

      94.    Defendant denies the allegations contained in Paragraph 94 of Plaintiffs’ First

             Amended Complaint.

      95.    Defendant states that the Bill of Lading referenced in Paragraph 95 of Plaintiffs’

             First Amended Complaint is a written document that speaks for itself. To the

             extent that the Bill of Lading is inconsistent with the allegations contained in

             Paragraph 95 of Plaintiffs’ First Amended Complaint, Defendant denies those

             allegations. Defendant denies the remaining allegations contained in Paragraph

             95 of Plaintiffs’ First Amended Complaint. Defendant denies any negligence,

             fault, or culpable conduct.

      96.    Defendant admits that it was acting as a broker for the subject load.



                                               12
Case: 2:20-cv-05405-ALM-EPD Doc #: 11 Filed: 11/05/20 Page: 13 of 20 PAGEID #: 243




      97.    Paragraph 97 of Plaintiffs’ First Amended Complaint contains legal conclusions

             to which no response is required. Defendant denies the allegations contained in

             Paragraph 97 of Plaintiffs’ First Amended Complaint.           Further Answering,

             Defendant denies any negligence, fault, or culpable conduct.

      98.    Defendant denies for want of knowledge the allegations contained in Paragraph

             98 of Plaintiffs’ First Amended Complaint.

      99.    Paragraph 99 of Plaintiffs’ First Amended Complaint includes legal conclusions

             to which no response is required. Defendant denies the allegations contained in

             Paragraph 99 of Plaintiffs’ First Amended Complaint. Further Answering,

             Defendant denies any negligence, fault, or culpable conduct.

      100.   The allegations contained in Paragraph 100 of Plaintiffs’ First Amended

             Complaint call for a legal conclusion to which no answer is required. Answering

             further, Defendant states that the duty of care is defined by the Court and that the

             allegations contained in Paragraph 100 are improper, and therefore, denied.

             Further answering, Defendant denies any negligence, fault or culpable conduct.

      101.   Paragraph 101 of Plaintiffs’ First Amended Complaint contains legal conclusions

             to which no response is required. Defendant denies the allegations contained in

             Paragraph 101 of Plaintiffs’ First Amended Complaint. Further Answering,

             Defendant denies any negligence, fault, breach of legal duty, or culpable conduct.

      102.   The allegations contained in Paragraph 102 of Plaintiffs’ First Amended

             Complaint call for a legal conclusion to which no answer is required. Answering

             further, Defendant states that the duty of care is defined by the Court and that the




                                              13
Case: 2:20-cv-05405-ALM-EPD Doc #: 11 Filed: 11/05/20 Page: 14 of 20 PAGEID #: 244




             allegations contained in Paragraph 102 are improper, and therefore, denied.

             Further answering, Defendant denies any negligence, fault or culpable conduct.

      103.   Paragraph 103 of Plaintiffs’ First Amended Complaint contains legal conclusions

             to which no response is required. Defendant denies the allegations contained in

             Paragraph 103 of Plaintiffs’ First Amended Complaint. Further Answering,

             Defendant denies any negligence, fault, breach of legal duty, or culpable conduct.

      104.   Paragraph 104 of Plaintiffs’ First Amended Complaint contains legal conclusions

             to which no response is required. Defendant denies the allegations contained in

             Paragraph 104 of Plaintiffs’ First Amended Complaint. Further Answering,

             Defendant denies any negligence, fault, breach of legal duty, or culpable conduct.

      105.   Defendant denies the allegations contained in Paragraph 105 of Plaintiffs’ First

             Amended Complaint.

      106.   Defendant denies the allegations contained in Paragraph 106 of Plaintiffs’ First

             Amended Complaint.

      107.   Defendant denies the allegations contained in Paragraph 107 of Plaintiffs’ First

             Amended Complaint.

                                        FOURTH CLAIM

      108.   Defendant incorporates its previous responses to Paragraphs 1-107 of Plaintiffs’

             First Amended Complaint as if fully rewritten herein.

      109.   Defendant denies for want of knowledge the allegations contained in Paragraph

             109 of Plaintiffs’ First Amended Complaint.

      110.   Defendant denies for want of knowledge the allegations contained in Paragraph

             110 of Plaintiffs’ First Amended Complaint.



                                             14
Case: 2:20-cv-05405-ALM-EPD Doc #: 11 Filed: 11/05/20 Page: 15 of 20 PAGEID #: 245




        111.   Defendant denies for want of knowledge the allegations contained in Paragraph

               111 of Plaintiffs’ First Amended Complaint.

        112.   Defendant denies the allegations contained in Paragraph 112 of Plaintiffs’ First

               Amended Complaint as they pertain to this Defendant only.

        113.   Defendant denies the allegations contained in Paragraph 113 of Plaintiffs’ First

               Amended Complaint as they pertain to this Defendant only.

                                  AFFIRMATIVE DEFENSES

        1.     Plaintiffs failed to state a claim against this Defendant for which relief could be

granted.

        2.     Failure to join parties necessary to a just adjudication of the action.

        3.     Any damage or injury which Plaintiffs may have suffered as alleged in their First

Amended Complaint was directly and proximately caused or contributed to by the negligence of

persons other than this Defendant.

        4.     A percentage of the tortious conduct that proximately caused the Plaintiffs’

damages is attributable to one or more persons from whom the plaintiffs do not seek recovery in

this action.

        5.     Any damages claimed by Plaintiffs must be apportioned among all liable parties

named, unnamed, or dismissed, and Defendant is only liable for its proportionate share of any

damages.

        6.     Any and all damage or injury which Plaintiffs may have suffered as alleged in

their First Amended Complaint was directly and proximately caused by the intervening and/or

superseding acts of persons or entities other than this Defendant.




                                                 15
Case: 2:20-cv-05405-ALM-EPD Doc #: 11 Filed: 11/05/20 Page: 16 of 20 PAGEID #: 246




        7.      Defendant performed its contractual obligations in accordance with the

agreements between the parties, as amended and modified.

        8.      Simbad LLC is contractually obligated to defend, indemnify, and hold this

Defendant harmless for all claims asserted by Plaintiffs.

        9.      Plaintiffs have failed to mitigate their damages.

        10.     Plaintiffs’ claims are preempted by the laws and regulations of the United States

of America, including but not limited to the Federal Aviation Administration Authorization Act

of 1994.

        11.     Plaintiffs’ claims against Defendant are barred in whole or in part because the

codefendants were responsible for their own means and methods. Codefendants did not, at any

time or place set forth in the First Amended Complaint, operate as the agent or employee of this

Defendant, such that this Defendant could be vicariously liable for their acts.

        12.     Defendant acted reasonably as to the allegations set forth in Plaintiffs’ First

Amended Complaint.

        13.     Plaintiffs’ First Amended Complaint violates Fed.R.Civ.P. 11 and 12(f).

        14.     Defendant reserves the right to assert additional affirmative defenses that may

arise during litigation.

  DEFENDANT/CROSS-PLAINTIFF GREATWIDE DALLAS MAVIS, LLC’S CROSS-
   CLAIMS AGAINST DEFENDANTS/CROSS-DEFENDANTS SIMBAD LLC AND
                       BAKHADIR KUZIKOV

        Defendant/Cross-Plaintiff, Greatwide Dallas Mavis, LLC, for its Cross-Claims against

Defendants/Cross-Defendants, Simbad LLC and Bakhadir Kuzikov, states as follows:

        1.      These Cross-Claims are brought pursuant to Rule 13(g) of the Federal Rules of

Civil Procedure.



                                                 16
Case: 2:20-cv-05405-ALM-EPD Doc #: 11 Filed: 11/05/20 Page: 17 of 20 PAGEID #: 247




       2.      Defendant/Cross-Plaintiff incorporates by reference all of its admissions, denials

and allegations set forth in its Answer to Plaintiffs’ First Amended Complaint as if fully

rewritten herein.

                                             COUNT ONE

       3.      Defendant/Cross-Claimant restates, realleges and reavers Paragraphs 1-2 of its

Cross-Claims as if fully set forth herein.

       4.      Defendant/Cross-Plaintiff denies any responsibility in law or in fact to Plaintiffs;

however, if it should be determined at the trial of this matter that this Defendant/Cross-Plaintiff

is responsible either in law or in fact to Plaintiffs, then, and in that event, Defendants/Cross-

Defendants, Simbad LLC and Bakhadir Kuzikov, are liable to this Defendant/Cross-Plaintiff for

any such recovery by Plaintiffs.

                                             COUNT TWO

       5.      Defendant/Cross-Plaintiff restates, realleges and reavers Paragraphs 1-4 of its

Cross-Claims as if fully set forth herein.

       6.      In the alternative to Count One, Defendant/Cross-Plaintiff states that it is entitled

to contribution from Defendant/Cross-Defendant, Simbad LLC and Bakhadir Kuzikov, which

contribution is to be determined by interrogatory to the jury.

                                         COUNT THREE

       7.      Defendant/Cross-Plaintiff restates, realleges and reavers Paragraphs 1-6 of its

Cross-Claims as if fully set forth herein.

       8.      Defendant/Cross-Plaintiff denies any responsibility in law or in fact to plaintiffs;

however, if it should be determined at the trial of this matter that it is responsible either in law or

in fact to plaintiffs, then, and in that event, Defendant/Cross-Plaintiff would be secondary and



                                                  17
Case: 2:20-cv-05405-ALM-EPD Doc #: 11 Filed: 11/05/20 Page: 18 of 20 PAGEID #: 248




passive to the active and primary liability of Defendants/Cross-Defendants, Simbad LLC and

Bakhadir Kuzikov, thereby entitling Defendant/Cross-Plaintiff to be fully indemnified by them.

                                             COUNT FOUR

       9.      Defendant/Cross-Plaintiff restates, realleges and reavers Paragraphs 1-8 of its

Cross-Claims as if fully set forth herein.

       10.     According to the written agreement entered into between Defendant/Cross-

Plaintiff and Defendant/Cross-Defendant, Simbad LLC, which is attached as Exhibit “A”,

Defendant/Cross-Defendant, Simbad LLC, agreed to:

       “[Simbad] shall defend, indemnify, and hold harmless [Greatwide] from and
       against any and all loss, damage, expense, cost, including reasonable attorney
       fees, fines actions and claims for injury to persons (including death)…arising out
       of or in connection with [Simbad’s] failure to comply with the terms of this
       agreement or [Simbad’s] loading, handling, transportation, unloading or delivery
       of any shipments made hereunder.” (See ¶ 6 of Ex. “A”.)

       11.      The lawsuit filed by plaintiffs arises out of or in connection with

Defendant/Cross-Defendant, Simbad LLC’s, “loading, handling, transportation, unloading or

delivery of any shipments…”

       12.     Pursuant to the terms of the written agreement attached as Exhibit “A”,

Defendant/Cross-Plaintiff is owed contractual indemnification and defense by Defendant/Cross-

Defendant, Simbad LLC.

       13.     Defendant/Cross-Plaintiff made demand upon Defendant/Cross-Defendant,

Simbad LLC, that it be indemnified and defended in connection with the lawsuit brought by

plaintiffs. To date, Defendant/Cross-Defendant, Simbad LLC, has not accepted this demand.

       14.     The failure of Defendant/Cross-Defendant, Simbad LLC, to indemnify and defend

Defendant/Cross-Plaintiff constitutes a breach of the respective written agreement attached as

Exhibit “A”.

                                                 18
Case: 2:20-cv-05405-ALM-EPD Doc #: 11 Filed: 11/05/20 Page: 19 of 20 PAGEID #: 249




       15.       As a result of Defendant/Cross-Defendant, Simbad LLC’s, material breach of its

written agreement attached as Exhibit “A”, Defendant/Cross-Plaintiff has incurred damages in

the form of attorneys fees, litigation costs and expenses, and claim management costs, in an

ongoing and escalating amount, the exact amount to be proven at trial.

       WHEREFORE, Defendant, Greatwide Dallas Mavis, LLC, prays that this Court dismiss

Plaintiffs’ First Amended Complaint with prejudice; enter judgment in Defendant’s favor; award

Defendant its cost and attorneys fees; and award all such other relief as this Court may deem just

and equitable.

                                           JURY DEMAND

       Defendant demands a trial by jury of this action consisting of the maximum number of

jurors permitted by law.


                                             Respectfully submitted,


                                             /s/ Robert D. Boroff
                                             ROBERT D. BOROFF (0091866)
                                             Gallagher Sharp| LLP
                                             1217 Superior Avenue, 7th Floor
                                             Cleveland, OH 44114
                                             (216) 241-5310 (Telephone)
                                             (216) 241-1608 (Facsimile)
                                             E-Mail: rboroff@gallaghersharp.com

                                             M. SALMAN SHAH (0091231)
                                             Gallagher Sharp| LLP
                                             35 North Fourth Street, Suite 200
                                             Columbus, OH 43215
                                             (614)-340-2299 (Telephone)
                                             (216) 241-1608 (Facsimile)
                                             E-Mail: sshah@gallaghersharp.com
                                             Attorneys for Defendant Greatwide Dallas Mavis,
                                             LLC




                                               19
Case: 2:20-cv-05405-ALM-EPD Doc #: 11 Filed: 11/05/20 Page: 20 of 20 PAGEID #: 250




                                       JURY DEMAND

       A trial by jury is hereby requested by the maximum number of jurors allowed by law.


                                             /s/ Robert D. Boroff
                                             ROBERT D. BOROFF (0091866)
                                             Gallagher Sharp| LLP
                                             Attorney for Defendant Greatwide Dallas Mavis,
                                             LLC

                                CERTIFICATE OF SERVICE

       I hereby certify that on November 5, 2020 the foregoing was filed electronically. Notice

of this filing will be sent by operation of the Court’s electronic filing system to all parties

indicated on the electronic filing receipt. All other parties will be served by regular U.S. Mail.

Parties may access this filing through the Court’s system.



                                                  /s/Robert D. Boroff
                                                  ROBERT D. BOROFF (0091866)
                                                  Gallagher Sharp| LLP
                                                  Attorney for Defendant Greatwide Dallas
                                                  Mavis, LLC




                                                20
